COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-218-CV
  
  
JAMES H. 
GENTRY, DELYTE J. GENTRY,                               APPELLANTS
FEDERAL 
GUARANTY CORPORATION,
FEDERAL 
FUNDING, INC. AND FIRST
REALTY 
OF THE SOUTHWEST
  
V.
  
JACQUELINE 
EVANS STEWART                                                 APPELLEE
AS 
TEMPORARY GUARDIAN OF
THE 
PERSON AND ESTATE OF
 DOROTHY 
LEE EVANS, AND
JACQUELINE 
EVANS STEWART,
TRUSTEE 
OF JACQUELINE EVANS
STEWART 
TRUST
  
  
----------
FROM 
THE PROBATE COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
September 29, 2004, we notified appellants that their brief had not been filed 
as required by rule 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated 
we might dismiss the appeal for want of prosecution unless appellants or any 
party desiring to continue this appeal filed with the court within ten days a 
motion reasonably explaining the failure to file a brief and the need for an 
extension.  We have not received any response.
        Because 
appellants' brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.
   
   
                                                                  PER 
CURIAM
  
   
    
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
October 28, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.